Citation Nr: 0810653	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for coronary artery 
disease secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for prostate cancer 
secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity secondary to exposure 
to ionizing radiation.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity secondary to exposure 
to ionizing radiation.

7.  Entitlement to service connection for hypothyroidism 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957 and from April 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2000 and February 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that reopened the veteran's previously denied claim of 
entitlement to service connection for PTSD and denied the 
underlying claim for service connection, and denied his 
claims of entitlement to service connection for coronary 
artery disease, prostate cancer, peripheral neuropathy of the 
right and left lower extremities, and hypothyroidism, each 
claimed as secondary to exposure to ionizing radiation.  In 
August 2006, the veteran testified before the Board at a 
hearing that was held at the RO.

The issues of entitlement to service connection for PTSD and 
for coronary artery disease, prostate cancer, peripheral 
neuropathy of the right and left lower extremities, and 
hypothyroidism, each claim as secondary to exposure to 
ionizing radiation, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a January 2000 rating decision.  The veteran did 
perfect an appeal of that decision.  

2.  Evidence received since the January 2000 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied the claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for PTSD was previously denied in a 
January 2000 rating decision.  Although the RO determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a January 2000 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Thus, the January 2000 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in April 2001.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The definition of new and material evidence has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, the change does not apply 
to this case because the claim to reopen was received before 
that date.  66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2007).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence of a 
confirmed diagnosis of PTSD, and the claim was denied.  

The Board finds that the evidence received since the last 
final decision bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Newly received evidence includes treatment records dated from 
January 1999 to September 1999 which show that the veteran 
was officially diagnosed with and treated for PTSD that the 
veteran related to harassment he experienced in service.  
That evidence is both new and material, as it demonstrates a 
current, confirmed diagnosis of PTSD which was not shown at 
the time of the previous denial.  At the time of the January 
2000 denial, there was only a provisional diagnosis of PTSD 
of record.  This evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened because 
the Board finds that the new evidence is material.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, with respect to the veteran's claim for service 
connection for PTSD, the Board finds that there are VA 
treatment records that are outstanding.  At his August 2006 
hearing before the Board, the veteran stated that he had 
continued to receive VA treatment for PTSD.  As the most 
recent VA treatment records of record are dated in March 
2000, it appears that there are additional treatment records 
that have not yet been obtained.  Because these may include 
records that are pertinent to the veteran's claim, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, it does not appear that the veteran's complete 
service personnel records are of record.  Because the veteran 
claims entitlement to service connection for PTSD based upon 
personal assault rather than combat, his service personnel 
records must be obtained in order to fairly address the 
merits of his claim.

With respect to the claims for service connection secondary 
to exposure to ionizing radiation, it appears that VA has not 
taken into consideration the February 2001 dose estimate 
prepared by Jan Beyea, Ph.D.  Specifically, in an internal 
memo dated in September 2002, the Director of the 
Compensation and Pension Service instructed the Under 
Secretary for Health not to consider the dose estimate 
prepared by Dr. Beyea because Dr. Beyea's estimate considered 
exposure based upon an unverified accident reported by the 
veteran.  As Dr. Beyea is a trained nuclear physicist who is 
an expert in historical radiation dose reconstruction, the 
dose estimate is determined to be from a credible source.  
Pursuant to 38 C.F.R. § 3.311(a)(3)(ii), all estimates from 
credible sources that are based upon the facts and 
circumstances of a particular case must be considered in 
adjudicating the claim of entitlement to VA benefits.  
38 C.F.R. § 3.311(a)(3)(ii) (2007).  Because there is 
credible evidence indicating the occurrence of the accident 
reported by the veteran (namely, the corroboration of the 
accident by a fellow serviceman and service medical records 
post-dating the alleged accident demonstrating that the 
veteran experienced hair loss that was felt to be related to 
exposure to radiation) and this dose estimate has not yet 
been considered by the Under Secretary for Health, a remand 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file records from the VA 
outpatient facility in Phoenix, Arizona 
dated from March 2000 to the present. 

2.  Obtain the veteran's service 
personnel records from the National 
Personnel Records Center (NPRC) or 
other sources if they cannot be 
obtained from the NPRC.

3.  Forward the record to the Under 
Secretary for Health for consideration 
of the February 2001 dose estimate 
prepared by Jan Beyea, Ph.D. in 
preparation of a dose estimate and 
determining whether the veteran's in-
service exposure to ionizing radiation 
is as likely as not (50 percent 
probability or greater) the causative 
factor for his development of coronary 
artery disease, prostate cancer, 
peripheral neuropathy of the lower 
extremities, and hypothyroidism.  The 
Under Secretary for Health should also 
determine whether the veteran's 
estimated exposure to ionizing 
radiation aggravated any of the 
aforementioned disabilities.  The Under 
Secretary should fully explain the 
reasons for any discrepancies between 
his findings and those made by Dr. 
Beyea.  The rationale for all opinions 
must be provided.

4.  Then, readjudicate the veteran's 
claims for service connection for PTSD 
and for coronary artery disease, 
prostate cancer, peripheral neuropathy 
of the right and left lower 
extremities, and hypothyroidism, each 
claimed as secondary to exposure to 
ionizing radiation.  If the decisions 
remain adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


